Title: To George Washington from Major General William Heath, 10 March 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Mar. 10th 1778

Inclosed is an application from Lieutenant Colonel Tudor of Colo. Henleys Regiment for leave to resign his appointment in that Regiment, finding but ill success in recruiting the Regiment. He has for some time discovered an inclination to resign; but having a few days since married a young Lady here, he now appears anxious to do it, and I imagine cannot be persuaded otherwise.
I am endeavouring to collect the Men who have been home on furlough & in the Hospitals &c., and shall forward them as fast as possible.

Some Recruits are in the Hospitals with the small pox, Some small Detachments will march in a day or two for the Army.
The General Assembly are divising some method to compleat their several Battilions, I earnestly wish it may be done in season.
The Transports intended to receive the Troops of the Convention are arrived at Cape Cod Harbo⟨ur⟩ and have sent up a Flag to know if the Troops are to embarke; the Flag has received an answer this day. this Fleet had sailed from Rhode Island before the News of the detention of the Troops had reached that place.
A Resolve of Congress of the 19th Ulto for the seperation and removal of the Troops of the Convention is just received here. What measures will be adopted by the Council is, as yet, uncertain. I have the honor to be with great respect Your Excellency’s Obedient Servant

W. Heath


P.S. I have this moment received the inclosed application from Lieutenant Thompson of Colonel Henleys Regiment for leave to resign his appointment for the reasons therein given. He has not been commissioned.


W.H.
